Per Curiam,
This was a proceeding upon a mechanic’s lien hied by Stone-back. In the fourth clause of his contract with Mercur & Company he waived all right to any mechanic’s claim or lien against the premises mentioned therein, and agreed not to file any such claim or lien, and further agreed “ for his heirs, executors, successors and assigns to sign a full, complete and absolute release of all liens, claims or demands whatsoever against said premises for work done or materials furnished therefor under this contract, when thereto requested by the said party of the second part, their heirs, executors, administrators and assigns.” The clause aforesaid was a bar to Stoneback’s claim of lien and the verdict for the defendants was the consequence of it.
Judgment affirmed.